Citation Nr: 0727568	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  04-24 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for residuals of a chest 
injury.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran had honorable active service from January 1968 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

A hearing before the undersigned sitting at the RO was held 
in February 2006.  A copy of the hearing transcript is of 
record and has been reviewed.

In July 2006, the Board reopened the veteran's service 
connection claim for residuals of a chest injury, and 
remanded the claim for further development.  In that 
decision, the Board also denied the veteran's service 
connection claim for a right ear drum disorder, therefore 
that issue is no longer in appellate status.


FINDING OF FACT

There is evidence of an in-service chest injury; resolving 
all doubt in the veteran's favor, his costochondritis is 
related to service.  


CONCLUSION OF LAW

Costochondritis was incurred in service.  38 U.S.C.A. 
§§ 1110, 5103-5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether the notice and development 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been satisfied in the present case, the Board 
finds that no undue prejudice to the appellant is evident by 
a disposition by the Board herein, as the grant of his claim 
of service connection for costochondritis is a complete grant 
of the benefits sought on appeal.  Cf. Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997); see also Barrera v. Gober, 122 F.3d 
1030 (Fed. Cir. 1997) (where appealed claim for service 
connection is granted, further appellate-level review is 
terminated as the Board does not retain appellate 
jurisdiction over additional elements of claim: original 
disability rating and effective date).

Additionally, the veteran was provided notice with respect to 
the evaluation and effective-date elements of a service 
connection claim in May 2007.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The veteran contends that he is entitled to service 
connection for residuals of a chest injury incurred in 
service.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires that a particular 
injury or disease resulting in disability was incurred 
coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also, 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

In this case, the record demonstrates that the veteran was 
treated for chest injuries caused by a sandbag collapse in 
August 1969.  There was no additional treatment for chest 
disability in service and the separation examination revealed 
normal findings.  A June 1983 report by Dr. P. Petty shows a 
diagnosis of costochondritis that seemed to be a residual of 
his service injury.  Dr. K. Tan in an April 2003 report noted 
that the veteran had pain and tenderness in the chest which 
are related to his in-service injuries.

This case was previously remanded in July 2006 in order to 
afford the veteran a VA examination.  The examiner was asked 
to provide an opinion as to whether there was a 50 percent 
probability or greater that any current chronic disability 
manifested by chest pain is related to service.  The examiner 
was also asked to review the entire claims folder and 
reconcile any findings with the service medical records, the 
June 1983 report by Dr. Petty, and April 2003 report by Dr. 
Tan. 

The veteran underwent an examination on September 19, 2006, 
and the examiner provided an addendum in February 2007.  The 
examiner diagnosed the veteran with status-post chest wall 
contusion with chronic episodic chest pain, and was unable to 
relate such disability to service without resorting to 
speculation.  

Though the VA etiology opinion is not favorable, the examiner 
did not give an unfavorable opinion either.  The record 
reflects consistent complaints of chest wall pain that the 
veteran relates to service and there are positive etiology 
opinions in his favor.  Given the etiological opinions 
summarized above, and resolving any doubt in the veteran's 
favor, the Board finds that the costochondritis is linked to 
service.  38 C.F.R. § 3.102.  To this extent, service 
connection is granted.




ORDER

Service connection for costochondritis is granted.



____________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


